Citation Nr: 0811262	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  00-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back myofascial pain syndrome.

2.  Entitlement to a separate evaluation for radiculopathy of 
the right lower extremity.

3.  Entitlement to a separate evaluation for radiculopathy of 
the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of strain to the medial collateral 
ligament in the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
April 1977 and June 1985 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In August 
1999, the RO granted service connection for a back disability 
assigning a 10 percent rating effective April 11, 1994.  The 
RO granted service connection for the left knee disability in 
April 2003 assigning a 10 percent rating effective July 16, 
1998.  

The Board remanded the increased rating claim for the back in 
June 2001 for issuance of a statement of the case.  The 
veteran subsequently perfected this appeal and testified 
before the undersigned Veterans Law Judge regarding the 
increased rating claim for the back in June 2003.  In January 
2004, the Board remanded the increased rating claims for the 
back for the provision of a VA examination and for a left 
knee disability for issuance of a statement of the case.  The 
veteran subsequently appealed the knee claim and requested a 
Board hearing on his VA-Form 9.  As the requested development 
has been accomplished with respect to the back claim, this 
issue is properly before the Board.

The veteran has submitted statements in March 2002 and April 
2006 that he is unemployable in part due to his service-
connected disabilities.  This is considered an informal claim 
for a total disability rating based on individual 
unemployability and is referred to the RO.

The issue of an initial increased rating for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The other issues will be 
addressed pending that action.


REMAND

The veteran requested a Travel Board hearing on his May 2004 
VA-Form 9 appealing the increased rating claim for a left 
knee disability.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing for his claim for an initial 
evaluation in excess of 10 percent for 
residuals of strain to the collateral 
ligaments of the left knee.  Please send 
notice of the scheduled hearing and 
include a copy of the notice in the claims 
file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim should be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The Board wishes to thank the RO in advance for its 
assistance in this matter.


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


